Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 8 February 1782
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Sir
                     Philada 8th February 1782
                  
                  I have recd your favor of the 6th.  Whether the duties of the assistant Inspectors will or will not admit of their performing other duties incident to Officers of their rank remains yet to be tried.  Upon a supposition that they will—I shall consent to their being put upon the General Roster of the Army, and that they shall be, in their turn, eligible to command upon detachment or otherwise, with this express proviso, that whenever such tour may interfere with the duty of their appointments as Inspectors, the Commander in Chief or Commanding Officer of a separate Army shall have it in his power to prevent the Inspector from taking it, or when upon command may order him to be relieved if the duties of his Office or the service shall require it—This is the sense and nearly in the Words of your own letter.
                  I will first observe, that if the Assistant Inspectors should belong to no particular Corps, or if the Corps to which they belong are not serving in the Army to which they are appointed, it will be extremely difficult to find opportunities of giving them commands.
                  You mention the case of Colo. Williams—who acts as Dy Adjt General to the southern Army.  The Regiment to which that Gentleman belongs is with that Army, and therefore he can occasionally put himself at the head of it without interfering with or giving umbrage to any other Officer—When Colo Armands Legion joins the southern Army, Lt Colo. Ternant can upon similar principles take his place in it occasionally: But Colo. Stewart can seldom expect an opportunity of acting out of the line of his Office, for reasons which must be obvious to you who are so well acquainted with the nature of our service.  You may nevertheless assure him that when opportunities do offer, and I can indulge him with propriety, I shall be happy in doing it.  I am with great Esteem Sir Yr most obt Servt.
                  
               